DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 1, the word “formed” should be replaced with the word --extending--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  In Line 1, the word  --the-- should be added before the word “biocompatible”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 1, the word “comprising” should be replaced with the word --wherein--. Appropriate correction is required.
Claims 9-13 are objected to because of the following informalities: In Line 1 of each claim, the limitation “A fixation implant according to” in the preamble should be replaced with “The fixation implant according to…”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Line 1, the word “formed” should be replaced with the word --extending--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In Line 1, the word  --the-- should be added before the word “biocompatible”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In Line 1, the word “comprising” should be replaced with the word --wherein--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-13, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at Line 1 recites “The fixation implant according to claim 6”. A claim cannot depend from itself and thus is rendered incomplete and indefinite. Claim 19 also depends from claim 6 and is thus further rendered indefinite for the same reason. For purposes of examination, claim 6 is being interpreted as depending from claim 5. Appropriate correction is required.  
Claim 8 at Line 7-8 recites the limitation “a head formed from metal that is non-porous and cylindrical, spherical, and is integral with the shank…” which renders the claim indefinite as it is unclear how the head can be cylindrical and spherical, or if the claim is intending to recite that the head is both, or if the limitation is meaning one or the other. There are no disclosed embodiments which have both a spherical and cylindrical shaped head and thus, for purposes of examination, the limitation is being interpreted as “cylindrical or spherical”. Appropriate correction is required. 
Claim 11 at Line 1 recites “A fixation implant according to claim 11”. A claim cannot depend from itself and thus is rendered incomplete and indefinite. For purposes of examination, the claim is being interpreted as depending from claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 & 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nebosky et al. (US PG Pub No. 2010/0042167) in view of Kaplan (US Patent No. 5,282,861).
Regarding Claims 1 & 4, Nebosky et al. discloses a fixation implant (10, Fig. 1, Paragraphs [0031-0037]) comprising: a shank having a length from a proximal end to a distal end (See Fig. 1 depiction and notations below), a first portion of the shank adjacent the proximal end being solid (See Fig. 1 depiction and notations below), and a second portion of the shank adjacent the distal end including an open network body (porous region 12, Fig. 1, Paragraph [0034-0035]) formed from a metal, a biocompatible polymer, or a combination thereof (“The materials to create this screw can be any implantable polymer, metal or ceramic, or combinations of these”, Paragraph [0032]), a head that is integral with the shank at its proximal end (See Fig. 1 depiction and notations below), the head being formed from a solid material (“The head may be solid. This solid material can be formed of any implantable polymer, reinforced polymer, or metal.” Paragraph [0035]); a tip (16, Fig. 1) that is integral with the shank at its distal end, the tip being formed from a solid material (Paragraph [0035]); and at least one thread (thread 14, Fig. 1) formed of solid metal (Paragraph [0035]) and extending along an external surface of the shank (Fig. 1), the at least one thread being integral with a surface of the open network body (Fig. 1), wherein the open network body is exposed in gaps between the at least one thread (The porous external surface of the shaft is  exposed between the solid threads as seen in Fig. 1).

    PNG
    media_image1.png
    622
    766
    media_image1.png
    Greyscale

Nebosky et al. does not disclose that the open network body is selected from the group consisting of a helix, an organized arrangement of trusses, a random arrangement of trusses, and combinations thereof. Although the ingrowth portion 12 is described as porous and has cells as depicted in Fig. 1, the porosity or structure of the ingrowth portion is not described in detail. 
Kaplan discloses a porous, open-cell, metal bone implant useful in orthopedic applications such as a substitute for cancellous bone and made of a biomaterial that when placed next to bone, serves as a prosthesis and then functions as a scaffold for regeneration of normal tissues (Col. 3, Lines 43-57 & Col. 5, Line 13- Line 68), the implant comprising open cell tantalum structures for cancellous bone implants which acts as a matrix for incorporation of bone to provide optimal permeability and a high surface area for new bone ingrowth (Abstract, Fig. 1), wherein the matrix comprises a random arrangement of highly interconnected trusses and a three-dimensional porosity, similar to that of natural cancellous bone (Figs. 1-2, Col. 6, Lines 1-14). Kaplan teaches that the advantages of the open cell metal structure for bone implants are that it is lightweight and low density, very strong, biocompatible, osteoconductive, and nearly all physical and mechanical properties can be tailored for a specific application (Col. 9, Lines 1-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the structure of the porous ingrowth portion of the implant of Nebosky et al. with an open-cell porous scaffold structure comprising a random arrangement of trusses as taught by Kaplan as an alternate means for promoting increased osteointegration between the implant and cancellous bone after implantation which provides the added benefit of being lightweight, low density, and very strong. 
Regarding Claim 2, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 1, and Nebosky et al. further discloses wherein the head is cylindrical and comprises a tool recess configured for engagement with a driving instrument (see Fig. 1 depiction and notations above).
Regarding Claim 3, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 1, and Nebosky et al. further discloses wherein the at least one thread (14) extending along an external surface of the shank extends along the entire length of the shank (see Fig. 1 depiction and notations above).
Regarding Claims 5 & 6 as best understood, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 1, except wherein a solid-walled through cannula is formed through the entirety of the fixation implant from and including the head through the tip, wherein the solid-walled through cannula comprises one or more fenestrations.
However, Nebosky et al. does disclose in Paragraph [0048-0049] that “The screws can be cannulated or non-cannulated.”, depicts similar implant embodiments in Fig. 5 & 7A that have a solid-walled cannula formed through the entirety of the implant from an including the head through the tip, and depicts another similar embodiment in Fig. 3 that has channels or apertures connecting a cannula within the implant to the external surface of the implant (Paragraph [0041]). Nebosky et al. teaches that a radiolucent marker for indicating position and orientation of the implant on an x-ray, fluoroscope or other diagnostic tool can be used and inserted into some or all of the cannula of the cannulated implant (Paragraph [0016]), or a delivery tool can slip fit into the implant’s cannula for interfacing and connected thereto (Paragraph [0047]), and further teaches that the channels or holes are used for immediate local delivery of therapeutic agents while the cannula is used for long-term delivery of therapeutic agents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of the combination to add a solid walled cannula formed entirely though the implant and channels or holes extending therefrom and connecting the cannula to the external surface of the implant as taught by Nebosky et al. in order to allow the implant to facilitate short and long term delivery of therapeutic agents which can further be used for direct attachment to a delivery tool or accept a radiolucent marker for visually identifying the position and orientation of the implant on a diagnostic tool. 
Regarding Claim 7, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 1, and Nebosky et al. further discloses wherein one or more surfaces of the fixation implant (the external surface of the shank located between the helical threads 14, Fig. 1) comprises a surface treatment that is porous and osseoinductive (porous ingrowth portion 12).
Regarding Claims 14 & 17, Nebosky et al. discloses a fixation implant (10, Fig. 1, Paragraphs [0031-0037]) comprising: a shank having a length from a proximal end to a distal end (See Fig. 1 depiction and notations above), a first portion of the shank between the proximal end and a central portion of the shank being solid (See Fig. 1 depiction and notations above), and a second portion of the shank between the distal end and the central portion of the shank including an open network body (porous region 12, Fig. 1, Paragraph [0034-0035]) formed from a metal, a biocompatible polymer, or a combination thereof (“The materials to create this screw can be any implantable polymer, metal or ceramic, or combinations of these”, Paragraph [0032]), a head that is integral with the shank at its proximal end (See Fig. 1 depiction and notations above), the head being formed from a solid material (“The head may be solid. This solid material can be formed of any implantable polymer, reinforced polymer, or metal.” Paragraph [0035]); a tip (16, Fig. 1) that is integral with the shank at its distal end, the tip being formed from a solid material (Paragraph [0035]); and at least one thread (thread 14, Fig. 1) formed of solid metal (Paragraph [0035]) and extending along an external surface of the shank (Fig. 1), the at least one thread being integral with a surface of the open network body (Fig. 1), wherein the open network body is exposed in gaps between the at least one thread (The porous external surface of the shaft is  exposed between the solid threads as seen in Fig. 1).
Nebosky et al. does not disclose that the open network body is selected from the group consisting of a helix, an organized arrangement of trusses, a random arrangement of trusses, and combinations thereof. Although the ingrowth portion 12 is described as porous and has cells as depicted in Fig. 1, the porosity or structure of the ingrowth portion is not described in detail. 
Kaplan discloses a porous, open-cell, metal bone implant useful in orthopedic applications such as a substitute for cancellous bone and made of a biomaterial that when placed next to bone, serves as a prosthesis and then functions as a scaffold for regeneration of normal tissues (Col. 3, Lines 43-57 & Col. 5, Line 13- Line 68), the implant comprising open cell tantalum structures for cancellous bone implants which acts as a matrix for incorporation of bone to provide optimal permeability and a high surface area for new bone ingrowth (Abstract, Fig. 1), wherein the matrix comprises a random arrangement of highly interconnected trusses and a three-dimensional porosity, similar to that of natural cancellous bone (Figs. 1-2, Col. 6, Lines 1-14). Kaplan teaches that the advantages of the open cell metal structure for bone implants are that it is lightweight and low density, very strong, biocompatible, osteoconductive, and nearly all physical and mechanical properties can be tailored for a specific application (Col. 9, Lines 1-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the structure of the porous ingrowth portion of the implant of Nebosky et al. with an open-cell porous scaffold structure comprising a random arrangement of trusses as taught by Kaplan as an alternate means for promoting increased osteointegration between the implant and cancellous bone after implantation which provides the added benefit of being lightweight, low density, and very strong. 
Regarding Claim 15, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 14, and Nebosky et al. further discloses wherein the head is cylindrical and comprises a tool recess configured for engagement with a driving instrument (see Fig. 1 depiction and notations above).
Regarding Claim 16, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 14, and Nebosky et al. further discloses wherein the at least one thread (14) extending along an external surface of the shank extends along the entire length of the shank (see Fig. 1 depiction and notations above).
Regarding Claims 18 & 19 as best understood, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 14, except wherein a solid-walled through cannula is formed through the entirety of the fixation implant from and including the head through the tip, wherein the solid-walled through cannula comprises one or more fenestrations.
However, Nebosky et al. does disclose in Paragraph [0048-0049] that “The screws can be cannulated or non-cannulated.”, depicts similar implant embodiments in Fig. 5 & 7A that have a solid-walled cannula formed through the entirety of the implant from an including the head through the tip, and depicts another similar embodiment in Fig. 3 that has channels or apertures connecting a cannula within the implant to the external surface of the implant (Paragraph [0041]). Nebosky et al. teaches that a radiolucent marker for indicating position and orientation of the implant on an x-ray, fluoroscope or other diagnostic tool can be used and inserted into some or all of the cannula of the cannulated implant (Paragraph [0016]), or a delivery tool can slip fit into the implant’s cannula for interfacing and connected thereto (Paragraph [0047]), and further teaches that the channels or holes are used for immediate local delivery of therapeutic agents while the cannula is used for long-term delivery of therapeutic agents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of the combination to add a solid walled cannula formed entirely though the implant and channels or holes extending therefrom and connecting the cannula to the external surface of the implant as taught by Nebosky et al. in order to allow the implant to facilitate short and long term delivery of therapeutic agents which can further be used for direct attachment to a delivery tool or accept a radiolucent marker for visually identifying the position and orientation of the implant on a diagnostic tool. 
Regarding Claim 20, the combination of Nebosky et al. and Kaplan discloses the claimed invention as stated above in claim 14, and Nebosky et al. further discloses wherein one or more surfaces of the fixation implant (the external surface of the shank located between the helical threads 14, Fig. 1) comprises a surface treatment that is porous and osseoinductive (porous ingrowth portion 12).
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nebosky et al. (US PG Pub No. 2010/0042167) in view of Kaplan (US Patent No. 5,282,861) and Martineau et al. (US PG Pub No. 2012/0271362).
Regarding Claims 8-10 & 11 as best understood, Nebosky et al. discloses a fixation implant (10, Fig. 1, Paragraphs [0031-0037]) comprising: a shank having a length from a proximal end to a distal end (See Fig. 1 depiction and notations above), a first portion of the shank adjacent the proximal end being solid (See Fig. 1 depiction and notations above), and a second portion of the shank between the solid first portion of the shank and the distal end of the shank comprising an ingrowth portion (porous region 12, Fig. 1, Paragraph [0034-0035]) formed from a metal, a biocompatible polymer, or a combination thereof (“The materials to create this screw can be any implantable polymer, metal or ceramic, or combinations of these”, Paragraph [0032]), at least one metal thread (thread 14, Fig. 1, Paragraph [0035]) formed on an external surface along at least a portion of the length of the shank, the at least one metal thread being integral with a surface of the ingrowth portion (Fig. 1), a cylindrical head (See Fig. 1 depiction and notations above) formed from a non-porous metal (“The head may be solid. This solid material can be formed of any implantable polymer, reinforced polymer, or metal.” Paragraph [0035]) and is integral with the shank at its proximal end (See Fig. 1 depiction and notations above), a tapered tip (16, Fig. 1) formed from non-porous metal (Paragraph [0035]) and is integral with the shank at the distal end of the shank (Fig. 1).
Nebosky et al. does not disclose a through cannula formed through the head, the shank and the threaded tapered tip, the through cannula being solid-walled through the ingrowth portion of the shank.
However, Nebosky et al. does disclose in Paragraph [0048-0049] that “The screws can be cannulated or non-cannulated.”, depicts similar implant embodiments in Fig. 5 & 7A that have a solid-walled cannula formed through the entirety of the implant from an including the head through the tip, and depicts another similar embodiment in Fig. 3 that has channels or apertures connecting a cannula within the implant to the external surface of the implant (Paragraph [0041]). Nebosky et al. teaches that a radiolucent marker for indicating position and orientation of the implant on an x-ray, fluoroscope or other diagnostic tool can be used and inserted into some or all of the cannula of the cannulated implant (Paragraph [0016]), or a delivery tool can slip fit into the implant’s cannula for interfacing and connected thereto (Paragraph [0047]), and further teaches that the channels or holes are used for immediate local delivery of therapeutic agents while the cannula is used for long-term delivery of therapeutic agents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Nebosky to add a solid walled cannula formed entirely though the implant as taught by Nebosky et al. in order to allow the implant to facilitate short and long term delivery of therapeutic agents which can further be used for direct attachment to a delivery tool or accept a radiolucent marker for visually identifying the position and orientation of the implant on a diagnostic tool. 
Nebosky et al. further fails to disclose wherein the ingrowth portion comprises a scaffold of open and interconnected pores mimicking a trabecular bone structure, a helix, an organized arrangement of trusses, a random arrangement of trusses, or a combination thereof. Although the ingrowth portion 12 is described as porous and has cells as depicted in Fig. 1, the porosity or structure of the ingrowth portion is not described in detail.
Kaplan discloses a porous, open-cell, metal bone implant useful in orthopedic applications such as a substitute for cancellous bone and made of a biomaterial that when placed next to bone, serves as a prosthesis and then functions as a scaffold for regeneration of normal tissues (Col. 3, Lines 43-57 & Col. 5, Line 13- Line 68), the implant comprising open cell tantalum structures for cancellous bone implants which acts as a matrix for incorporation of bone to provide optimal permeability and a high surface area for new bone ingrowth (Abstract, Fig. 1), wherein the matrix comprises a random arrangement of highly interconnected pores and a three-dimensional porosity, similar to that of natural cancellous bone (Figs. 1-2, Col. 6, Lines 1-14). Kaplan teaches that the advantages of the open cell metal structure for bone implants are that it is lightweight and low density, very strong, biocompatible, osteoconductive, and nearly all physical and mechanical properties can be tailored for a specific application (Col. 9, Lines 1-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the structure of the porous ingrowth portion of the implant of Nebosky et al. with an open-cell porous structure comprising a scaffold of open and interconnected pores mimicking a trabecular bone structure as taught by Kaplan as an alternate means for promoting increased osteointegration between the implant and cancellous bone after implantation which provides the added benefit of being lightweight, low density, and very strong. 
Nebosky et al. further fails to disclose that the tapered tip is threaded and the head is threaded, wherein the threads of the head, the tapered tip, or both the head and the distal tip are different than the at least one metal thread formed on the shank.
Martineau et al. discloses several related embodiments of a porous bone screw, wherein one particular embodiment (110) depicted in Fig. 5 comprises a porous cannulated shank (116), a threaded solid tip (112) integral with a distal end of the shank, and a threaded solid head (114) integral with a proximal end of the shank, wherein the threads extending along the proximal portion of the screw extend to the proximal most end of the head and the threads extending along the distal portion of the screw extend to the distal most end of the tip (Fig. 5). Martineau et al. teaches in Paragraph [0037] that providing cutting leading threads on the leading tip can improve and simply ease the insertion of the screw. Martineau et al. further teaches that the threading on the head has a different screw pitch than the threading on the tip (Paragraph [0032]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the solid tip of the implant of Nebosky et al. to add cutting leading threads extending along the tip and modify the head of the implant to include threads having a different pitch than the pitch of the tip threads as taught by Martineau et al. in order to improve and ease the insertion of the screw into bone and better engage the bone after insertion. 
Regarding Claim 12, the combination of Nebosky et al., Kaplan, and Martineau et al. discloses the claimed invention as stated above in claim 8, and Nebosky et al. further discloses wherein the at least one metal thread extends along all of the ingrowth portion of the shank (See Fig. 1 depiction and notations above).
Regarding Claim 13, the combination of Nebosky et al., Kaplan, and Martineau et al. discloses the claimed invention as stated above in claim 8, and Nebosky et al. further discloses wherein the at least one metal thread extends along the entire length of the shank (See Fig. 1 depiction and notations above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775